Citation Nr: 1512399	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-09 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the right piriform sinus (hypopharynx) (claimed as throat cancer), to include as a result of exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for frequent urination, to include as a result of exposure to herbicides.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971, including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In his March 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board.  A Board hearing was scheduled for June 2014, but the Veteran subsequently cancelled his hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The issues of entitlement to service connection for squamous cell carcinoma, peripheral neuropathy of the bilateral upper and lower extremities, and excessive urination are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era. 

2.  The Veteran has not been diagnosed with diabetes mellitus.





CONCLUSION OF LAW

The requirements for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a December 2010 letter.  The case was last readjudicated in February 2013.

In any event, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, VA treatment records, and VA examination reports.   

The Board notes that the Veteran has indicated that he receives Social Security Administration (SSA) benefits.  However, there is no indication that the Veteran has ever been diagnosed with diabetes mellitus, nor does he report that he has been.  As such, a SSA determination could not be based on this claimed disability.  Moreover, the Veteran has not contended that any medical records associated with the SSA claim are relevant for the claim currently being decided.  Thus, there is no duty to obtain these records, as there is no indication that they would be relevant to this issue.  See Golz v. Sninseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2009) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6).  

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including Type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R.     § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran is claiming service connection for diabetes mellitus due to exposure to herbicides while serving in Vietnam.

As a preliminary matter, the Board notes that service personnel records show that the Veteran served on active duty in Vietnam from December 1968 to December 1969.  Accordingly, the Veteran is presumed to have been exposed to herbicides during service.  See 38 C.F.R.  3.307(a)(6)(iii).  Moreover, as previously noted, diabetes mellitus is a disease recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, service connection may only be granted where there is competent evidence of a current disability at some point pertinent to the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, service treatment records are silent for any diagnosis, treatment, and/or complaints consistent with diabetes mellitus.  

On VA examination in April 2011, the VA examiner reported that the "[V]eteran does not have [diabetes mellitus]..."  In support of his opinion, the examiner noted that the Veteran's HbA1c levels were not high enough for a diabetes mellitus diagnosis, and that while he has a family history of diabetes and exposure to herbicides, he has never been diagnosed with diabetes mellitus.

The VA examiner's opinion was based on examination of the Veteran, and provided an adequate rationale for the opinion provided, including reference to findings of laboratory testing.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Although the Veteran was exposed to Agent Orange during military service, as the foregoing evidence indicates, the Veteran has not been diagnosed with diabetes mellitus.  In fact, during his April 2011 examination the Veteran did not claim a current diagnosis of diabetes mellitus; rather, he stated that he believes he is at    risk to develop diabetes mellitus and that he has been told in the past that he has borderline diabetes mellitus.  Moreover, review of VA treatment records, to include those dating after the 2011 VA examination, fail to show the Veteran has been diagnosed with diabetes; rather, these records merely note a family history of       the disease and that his body mass index places him at risk for obesity related conditions to include diabetes.  

Upon review of the record in its entirety, the Board finds that the competent and probative evidence indicates that the Veteran has not been diagnosed with diabetes mellitus.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a current diagnosis of diabetes mellitus, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. at 225.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for diabetes mellitus is denied.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.


REMAND

The Veteran has claimed entitlement to service connection for throat cancer, peripheral neuropathy of the bilateral upper and lower extremities, and frequent urination based on exposure to herbicides in service.  The Board finds that additional development is necessary for these claims.

A VA examiner in April 2011 provided a positive nexus opinion linking the Veteran's squamous cell carcinoma of the hypopharynx to the Veteran's herbicide exposure in service; however the examiner did not provide an adequate rationale for the opinion reached.  In this regard, while VA recognizes cancer of the larynx and trachea as being due to herbicide exposure, the pharynx is not included in the list of presumptive diseases.  38 C.F.R. § 3.309(e).  Moreover, in the latest report from the National Academy of Sciences (NAS), NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and cancer of the pharynx.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924 (Aug. 10, 2012).  Finally, the record reflects that the Veteran smoked  cigarettes for years.  Thus, as the favorable opinion is not supported by adequate rationale, an addendum opinion is needed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Concerning the claim for peripheral neuropathy, the April 2011 VA examiner noted that nerve conduction velocity (NCV) and electromyography were pending.  Review of VA treatment records indicate the NCV study was completed on April 27, 2011 and the EMG completed on May 6, 2011, and that the reports and data can be viewed in "Image Display."  It does not appear that these reports have been  attached in the electronic claims file to permit Board review.  Moreover, the only objective neurological findings on VA examination were decreased vibration to the   first metatarsophalangeal joints.  Subjectively, dysesthesias of the extremities was noted.  Thus, the results of objective NCV and EMG testing may impact the conclusion reached by the examiner.  Accordingly, the objective test reports must be obtained and associated with the claims file, and an addendum opinion should be sought.  

Regarding the Veteran's claim for service connection for frequent urination, his service treatment records indicate that the Veteran was diagnosed with and treated for gonococcal urethritis in service.  The Veteran's separation examination from July 1971 indicates that his genitourinary system was within normal limits when he separated from service.  VA treatment records reflect that the Veteran is currently diagnosed with benign hypertrophy of the prostate (BPH) without urinary obstruction.  Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, in a May 2014 statement, the Veteran reported receiving SSA benefits.  As the Veteran is currently 65 years old, it is unclear whether such benefits are based on age rather than disability.  Thus, on remand, the AOJ should clarify whether the Veteran receives SSA benefits due to disability and if so, ask the Veteran to clarify the disabilities for which he receives those benefits.  If the disabilities pertain to his claim for service connection for throat cancer, peripheral neuropathy or urinary frequency, such records should be requested.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Golz, 590 F.3d at 1323.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate updated VA treatment records with the claims file.  Additionally, obtain the reports from the April 27, 2011 nerve conduction velocity (NCV) study and the May 6, 2011 EMG that were noted to be viewable in "Image Display" and associate those reports with the claims file.

2.  Clarify whether the Veteran receives benefits from SSA due to disability.  If he does, please contact the Veteran and ask him to identify the disabilities upon which the grant of SSA benefits was based.  If he reports he receives SSA benefits for his throat cancer, peripheral neuropathy, or urinary frequency, the SSA records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim should be requested.  All actions should be documented in the claims file.  If the records are not available, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, return the claims file to the VA examiner who conducted the pharynx examination on April 8, 2011, if available.  If that examiner is not available, the claims file should be forwarded to another otolaryngologist to obtain the requested opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.

After review of the claims file, the examiner should again provide an opinion as to whether the Veteran's squamous cell carcinoma of the right piriform sinus (hypopharynx) is at least as likely as not (50 percent probability or greater) due to the Veteran's active service, to include herbicide exposure therein.   In rendering the opinion, the examiner should address whether the location of the Veteran's cancer is considered to be part of the larynx or trachea (which   would be recognized as an Agent Orange presumptive respiratory cancer).  If not, and the cancer involves only the pharynx, the examiner should explain why   the cancer is/is not related to herbicide exposure, to include the significance of the Veteran's prior smoking history.  


4.  Return the claims file to the physician who conducted the April 2011 VA diabetes examination, if available.  If that examiner is not available, the claims file should be provided to another physician to obtain the requested opinions.  If a new examination is deemed necessary, one should be scheduled. 

Following review of the claims file, the physician should respond to the following:

a. Please indicate whether the Veteran currently suffers from peripheral neuropathy.  In responding to this question, the examiner should address the results of the NCV/EMG testing completed in April and May 2011.  

b. If the Veteran does suffer from peripheral neuropathy of the upper and/or lower extremities, the physician should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy is casually related to service, to include the Veteran's exposure to herbicides therein.  The examiner should explain the reasoning for the conclusion reached.

5.  Schedule the Veteran for a VA urinary examination to address the Veteran's claim for urinary frequency.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Please indicate whether the Veteran has a diagnosed disability that is causing the Veteran's reported urinary frequency.  In rendering this opinion, the examiner should address the significance of the diagnosis of benign prostatic hypertrophy contained in the Veteran's VA treatment records. 

b. For any diagnosed disability causing the Veteran's reported urinary frequency, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed condition arose in service or is otherwise related to service, to include the gonococcal urethritis treated in service.  The examiner should explain the reasoning for the opinion provided.

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


